           Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.1 Page
                                                                     ..._
                                                                          1 of 13                                ,_
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                           I
                                                                                                               F\\_ED
                                      UNITED STATES DISTRICT COURT                                               oc115 20,9



              In the Matter of the Search of
                                                                      for the
                                                         Southern District of California              -
                                                                                                               ~---l
                                                                                                                           __
                                                                                                         C',.l.:::;" u:.: ,'!S\H1CT C(,c;f--\T
                                                                                                      SOUT\-lc: 8N OiSTH1C1 GF C,\l',FO RNIA
                                                                                                      BY                             :::..--
                                                                                                                                     2~PUTY

                                                                         )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                            wn1te 11-'none
                                                                         )
                                                                         )           Case No.    19MJ4521
           Seized as FP&F No. 2020565500001603
                                                                         )
                                                                         )
                     ('Target Device #5)
                                                                         )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property ta be searched and give its location):
 See Attachment A-5


located in the              Southern              District of                California          , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                            Offense Description
        Title 8, United States Code §              Trahspo~ Illegal Aliens(a)(1}(A)(ii} and (v}(II}
        1324


          The application is based on these facts:
        See Attached Affidavit


           ~ Continued on the attached sheet.
           0 Delayed notice of          days (give exact ending date if more than 30 days: _ _ _ _ ) is requested
               under 18 U .S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                               ~/
                                                                                                Applicant ·s signature

                                                                             Arturo Hernandez, Border P~!~ol Agent, U.S. Border Patrol
                                                                                                Prinled name and title

Sworn to before me and signed in my presence.


Date:           _10J_~ /~     9


City and state: San         Di~~<:>. California                                                  inda L~P.ez, U.S. Magistrate Judge
                                                                                                Printed name and title
          Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.2 Page 2 of 13




 1                                                     AFFIDAVIT
 2           I, Arturo Hernandez, being duly sworn, hereby state as follows:
 3                                         INTRODUCTION
 4
   II         1.   I submit this affidavit in support of an application for warrant(s) to search
      the following electronic device(s):
 5
                         Alcatel cellphone
 6
                          Seized as FP&F No. 2020565500001603
 7                        ("Target Device #3") 1
 8
                              Black LG smartphone
 9                            Seized as FP&F No. 2020565500001603
                              ("Target Device #4")
10
11                            White !Phone
                              Seized as FP&F No. 2020565500001603
12
                              ("Target Device #5")
13
                              Gray TCL Smartphone
14
                              Seized as FP&F No. 2020565500001603
15                            ("Target Device #6")
16
                             Apple Notebook
17                           Seized as FP&F No. 2020565500001603
                             ("Target Device #7")
18
19                            Samsung Notebook
                              Seized as FP&F No. 2020565500001603
20
                              ("Target Device #8")
21
22 11 (the "Target Devices"), as further described in Attachment(s) A-3 through A-8, and to
23 II seize evidence of crime, specifically, violations of Title 8, United States Code, Section
24 11 1324 (Alien Smuggling), as further described in Attachment B.
25                   The requested warrants relate to the ~nvestigation and prosecution of Daniel
             2.
26 11 ARREDONDO, Nicole Charlene RUTAR and Osvaldo HERNANDEZ for smuggling
27
28   1 This Court issued search warrants for Target Devices 1 and 2 (cellphones found with Daniel ARREDONDO and Osvaldo

     HERNANDEZ) on October 9, 2019. See l9MJ4429, l9MJ4430.
                                                             1
         Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.3 Page 3 of 13



     illegal aliens from Mexico into the United States. The Target Devices are currently in the
 1
     custody of Department of Homeland Security, Customs and Border Protection, United
 2
     States Border Patrol, San Diego Sector.
 3
           3.     The facts set forth in this affidavit are based upon my personal observations,
 4
     my training and experience, and information obtained from various law enforcement
 5
     personnel and witnesses, including my review of reports prepared by other law
 6
     enforcement officers and agents. This affidavit is intended to show that there is sufficient
 7
 8 probable cause for the requested warrant(s) and does not purport to set forth all of my
 9 knowledge of the investigation into this matter. Dates and times are approximate.
10                               TRAINING AND EXPERIENCE

11
           4.     I have been employed by the USBP since 2014, and am currently assigned

12 to the Campo Border Patrol Station. I graduated from the Border Patrol Basic Academy at
13 the Federal Law Enforcement Training Center in Artesia, New Mexico. I am a Federal Law
14 Enforcement Officer within the meaning of Rule 4l(a)(2)(C), Federal Rules of Criminal
15 Procedure and have been a Federal Law Enforcement Officer for ten years. I am authorized
16 by Rule 4l(a) Federal Rules of Criminal Procedure to make applications for search and
17 seizure warrants and serve arrest warrants. I have experience and have received training
18 with respect to conducting investigations of immigration and criminal violations of Titles
19 8, 18, 19, and 21 of the United States Code.

20        5.    My current duties involve the preparation of criminal and administrative cases
21 for prosecution, including the use of linking related subjects and information via electronic
22 equipment and telephones. In the course of my duties, I investigate and prepare for

23 prosecution cases against persons involved in the inducement, transportation, and harboring
24 of illegal aliens into and within the United States; and, the utilization of illegally-obtained,
25 counterfeit, altered or genuine immigration documents by illegal aliens to illegally gain
26 entry or remain in the United States.
27         6.     During my tenure as a Border Patrol Agent, I have participated in the
28 investigation of a number of cases involving the smuggling of aliens from Mexico into the

                                                 2
           Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.4 Page 4 of 13



        United States and transportation of illegal aliens within the United States, which have
 1
        resulted in the issuance of arrest warrants, search warrants, seizure warrants, and the
 2
        indictments of persons for alien smuggling, including drivers, passengers, and guides.
 3
 4            7.    Through the course of my training, investigations, and conversations with
 5 II other law enforcement personnel, I have gained a working knowledge of the operational
 6 II habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
 7 II aliens into the United States from Mexico and transport them throughout the Southern
 8 II District of California. I am aware that it is a common practice for alien smugglers to work
 9 II in concert with other individuals and to do so by utilizing cellular telephones to maintain
10 II communications with co-conspirators and/or illegal aliens in order to further their criminal
11 II activities. Because they are mobile, the use of cellular telephones permits alien smugglers
12 II and transporters to easily carry out various tasks related to their smuggling activities,
13 II including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
14 II providing instructions to transporters, guiding aliens to specific pick up locations, warning
15 II accomplices about law enforcement activity in the area and the status of check-point
16 II operations, and communicating with co-conspirators who guide aliens, coordinate drop off
17 II locations, and/or operate alien stash houses.
18 II         8.    The smuggling of aliens generates many types of evidence, including, but not
19 II limited to, cellular phone-related evidence such as voicemail messages referring to the
20 II arrangements of travel, names, photographs, text messaging (via SMS or other
21 II applications), and phone numbers of co-conspirators and illegal aliens. For example,
22 II drivers and passengers responsible for transporting illegal aliens are typically in telephonic
23 II contact with co-conspirators immediately prior to and/or following the crossing of the
24 II illegal aliens at the border, at which time they receive instructions, including where to pick-
25 II up the illegal aliens for transportation into the United States and where to take the illegal
26 II aliens after crossing into the United States. These communications may also include
27 II locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
28 II telephonic contact with co-conspirators prior to and following their crossing in order to

                                                      3
         Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.5 Page 5 of 13




 1 make smuggling arrangements, receive instructions, and report their locations after
 2 crossing.
 3         9.    Based upon my training, experience, and consultations with law enforcement
 4 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
 5 II set forth in this affidavit, I know that cellular telephones (including their Subscriber
 6 II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
 7 II for example, phone logs and contacts, voice and text communications, and data, such as
 8 II emails, text messages, chats and chat logs from various third-party applications,
 9 II photographs, audio files, videos, and location data. In particular, in my experience and
10 II consultation with law enforcement officers experienced in alien smuggling investigations,
11 II I am aware that individuals engaged in alien smuggling may store photos and videos on
12 II their cell phones that reflect or show co-conspirators and associates engaged in alien
13 11 smuggling, as well as images and videos with geo-location data identifying alien smuggling
14 II transportation routes, and communications to and from recruiters and organizers.
15         10.    This information can be stored within disks, memory cards, deleted data,
16 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
1711 telephone. Specifically, searches of cellular telephones may yield evidence:
18
           a.    tending to indicate efforts to smuggle aliens from Mexico into the United
19               States;
20
           b.    tending to identify accounts, facilities, storage devices, and/or services-
21               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate alien smuggling and transportation of smuggled aliens;
22
23         C.    tending to identify co-conspirators, criminal associates, or others involved
                 in alien smuggling, or transportation of smuggled aliens;
24
25         d.    tending to identify travel to or presence at locations involved in the
                 smuggling, transportation, or harboring of illegal aliens, such as stash
26
                 houses, load houses, or delivery points;
27
           e.    tending to identify the user of, or persons with control over or access to,
28
                 the Target Device(s); and/or
                                                 4
        Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.6 Page 6 of 13




 1
           f.    tending to place in context, identify the creator or recipient of, or establish
 2               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
 3
 4                       FACTS SUPPORTING PROBABLE CAUSE
 5         11.   On October 8, 2019, Supervisory Border Patrol Agent P. Bak-Sklener was
 6 II performing assigned duties in the Campo Border Patrol Station's area of responsibility.
 711 Agent Bak-Sklener was driving an unmarked Border Patrol vehicle equipped with
 8 II emergency lights and siren. At approximately 10:55 AM, Agent Bak-Sklener observed a
 911 white Ford Sports Utility Vehicle (SUV), traveling south on Ribbonwood Road,
1O II Boulevard, California, at an extremely slow rate of speed.        The vehicle was riding
11 II extremely low to the ground as it passed Agent Bak-Sklener's location. Records checks
12 II revealed that the vehicle was registered out of Los Angeles, California. Due to the vehicle
13 II riding extremely close to the ground and the vehicle being registered out of Los Angeles,
1411 with no recent Border Patrol Immigration Checkpoint or international crossings, Agent
15 II Bak-Sklener decided to follow the vehicle. After traveling approximately one mile along
16 II Old Highway 80 the Ford vehicle took State Route 94 (SR-94) west. The vehicle was
17 II traveling at approximately 25 miles per hour, which is well below the posted speed limit.
18 II As Agent Bak-Sklener followed the Ford SUV, it appeared as though the rear windows of
19 II the vehicle were so dark that they appeared to be painted. As Agent Bak-Sklener was
20 II following the SUV he observed that it was traveling very closely behind a U-Haul truck.
21 II Agent Bak-Sklener followed the vehicle for approximately thirteen miles. The driver of
22 II the Ford SUV, later identified as the defendant Osvaldo HERNANDEZ, was constantly
23 II looking is his side view mirror. There were no other vehicles on SR-94 from the time
24 II Agent Bak-Sklener began following the vehicle until both the U-Haul and the Ford SUV
25 II pulled into Circle K located at the block of 30000 SR-94, Campo, California 91906.
26 II HERNANDEZ parked at the eastern most pumps, exited his vehicle, and went inside the
27 Circle K.      The driver of the U-Haul, later identified as the defendant Daniel
28 ARREDONDO, parked at the western most pumps and went inside of the Circle K.

                                                 5
        Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.7 Page 7 of 13




 1 II HERNANDEZ exited the Circle K, went to his vehicle and moved the Ford SUV to a
 2 II parking spot in front of the Circle K. ARREDONDO exited the Circle Kand returned to
 3 II his U-Haul. While both subjects were walking to and from their vehicles they repeatedly
 4 II looked over at Agent Bak-Sklener in his vehicle, which was parked directly across from
 5 the Circle K.
 6         12.     While observing HERNANDEZ and ARREDONDO, Agent Bak-Sklener
 7 II requested that dispatch check with the Highway 94 Immigration Checkpoint to find out
 8 II whether or not it was operational. Border Patrol dispatch reported that the checkpoint was
 9 II closed. At the time of this event, the Old Highway 80 Immigration Checkpoint and the
10 II Interstate 8 Immigration checkpoint were operational, making the Highway 94 checkpoint
11 II the only thoroughfare on the way back to the major metropolitan areas without an
1211 operational immigration checkpoint. Agent Bak-Sklener lost sight of ARREDONDO for a
13 II couple minutes behind the U-Haul. ARREDONDO then emerged from behind the U-Haul
1411 and walked over to the Ford SUV speaking with HERNANDEZ for a couple of minutes.
15 II After speaking to one another for a couple of minutes, HERNANDEZ moved his Ford
1611 SUV to the pumps next to ARREDONDO. The two vehicles then left together. After
17 II observing the vehicles for approximately 25 minutes at Circle K, the Ford SUV and the U-
18 II Haul turned west on Highway 94 toward San Diego, California, a known smuggling route.
19 II At approximately 11 :40 AM, Agent Bak-Sklener requested that both vehicles be stopped
20 II believing both were being used to smuggle.
21 II      13.     Border Patrol Agent M. Knott conducted a vehicle stop on the Ford SUV
22 II being driven by HERNANDEZ approximately one mile west of Circle K along Highway
23 1194 and Border Patrol Agent L. Smith conducted a vehicle stop on the U-Haul being driven
2411 by ARREDONDO.         Agent Bak-Sklener pulled up behind Agent Knott's vehicle and
25 II approached the Ford SUV with his agency issued badge hanging clearly around his neck.
26 II Agent Bak-Sklener identified himself as a Border Patrol Agent and asked which country
27 II HERNANDEZ was a citizen of, to which he stated "United States." Agent Bak-Sklener
28 II then asked HERNANDEZ where he was traveling to and HERNANDEZ stated Inglewood.

                                                6
         Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.8 Page 8 of 13




 1 II Agent Bak-Sklener informed HERNANDEZ that he was traveling in the wrong direction.
 2 II At this time HERNANDEZ's hands began to shake profusely exhibiting nervousness.
 3 II Agent Bak-Sklener then requested consent to search the back of the Ford SUV.
 411 HERNANDEZ granted consent. Agent Bak-Sklener opened the back of the vehicle and it
 5 II was empty.    Agent Bak-Sklener then asked who the vehicle was registered to and
 611 HERNANDEZ provided only a first name that did not match that of the registered owner.
 7 II Agent Bak-Sklener then asked HERNANDEZ his purpose of travel. HERNANDEZ stated
 8 II he was gathering the belongings of his deceased grandmother. Agent Bak-Sklener asked
 9 II if those were the items in the U-Haul to which he responded "yes," confirming that he was
10 II in fact traveling in tandem with the U-Haul.
11 II      14.     While Agent Smith was on the vehicle stop, he determined that
12 II ARREDONDO was a citizen of the United States. Agent Smith then asked ARREDONDO
13 II what was in the back of the U-Haul and he stated "furniture." Agent Smith requested
1411 consent from ARREDONDO to look in the back of the U-Haul. ARREDONDO granted
15 II consent to look in the back of the U-Haul. As Agent Smith opened the back he observed
16 II nine possible illegal aliens seated in the back. Agent Smith began questioning the nine
17 II individuals, later identified as material witnesses Carlos BLAS-Santiago, Francisco
18 II JULIAN-Duble, Jeremias KU-Nah, Adan LOPEZ-Guzman, Josua LOPEZ-Guzman, Edith
19 II MENDOZA-Gonzalez, Celso RlOS-Quinonez, Jose SANCHEZ-Rosas and Daniel
20 II VAZQUEZ-Cante, as to what country they are citizens of. All nine stated separately they
21 II were citizens of Mexico. Agent Smith asked all nine, separately, if they had the proper
22 II documents to be or remain in the United States legally. All nine stated separately they did
23 II not. Agent Smith asked all nine if they knew when they crossed that they crossed illegally
24 II into the United States. All nine stated, separately they did know that they crossed illegally.
25 II At approximately 11 :45 AM, Agent Smith placed all material witnesses under arrest. At
26 II the same time Agent Smith placed ARREDONDO under arrest.                    This location is
27 II approximately two miles north of the United States/Mexico International Boundary and ten
28 II miles east of the Tecate, California Port of Entry. At approximately 11 :45 AM, Agent

                                                  7
        Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.9 Page 9 of 13




 1 II Bak-Sklener received a radio transmission from Agent Smith that the U-Haul was
 2 II smuggling aliens. Agent Bak-Sklener placed HERNANDEZ under arrest.
 3 II      15.   SBPA Bak-Sklener returned to the U-Haul and observed that the smuggled
 4 II aliens were being smuggled in the storage compartment of the vehicle. The U-Haul was
 5 II also full with multiple mattresses, a couch, an old computer monitor and tires. Nothing was
 6 II strapped down and there were no safety features for the smuggled aliens. There was also
 7 II no exit from the inside of the U-Haul for the smuggled aliens to exit. Furthermore, none of
 8 II the smuggled aliens were in possession of a cellular telephone to call for help. The
 9 II temperature at the time was approximately 85 degrees Fahrenheit.
10 II      16.   All nine smuggled aliens, HERNANDEZ, ARREDONDO and the two
11 II vehicles were transported to the Campo Station for further processing.
12 II      17.   Post-Miranda, ARREDONDO identified a third individual, "Nicole De la
13 II Fuente" (later identified as Nicole Charlene RUTAR). ARREDONDO stated that RUTAR
1411 stayed at a motel in El Centro with him, HERNANDEZ and the material witnesses the
15 II night before his arrest. He identified RUTAR in a photo line-up. He also identified
16 RUTAR's car as a White Mercedes SUV.
17         18.   When interviewed, several of the material witnesses (at least BLAS, KU-
18 II NAH, SANCHEZ, VASQUEZ) told agents that a woman confiscated their cell phones
19 II while they stayed at a motel in El Centro before loading into the U-Haul. Those witnesses
20 II identified RUTAR from a six-pack photo line-up as the person who took their phones.
21         19.    While conducting an inventory of the U-Haul, SBP A Bak-Sklener located a
22 II rental receipt with the name "Nicole De La Fuente" as the U-Haul renter and a telephone
23 II number. SBPA Bak-Sklener contacted the telephone number on the rental form in order
24 II for RUTAR to gather the belongings. RUTAR stated that although she had rented the U-
25 11 Haul, she gave it to her friend Daniel. SBP A Bak-Sklener asked RUT AR were she was and
26 II she stated along Interstate 8 in the mountains. SBPA Bak-Sklener then asked her if she
27 II passed the checkpoint. RUTAR answered that she had not. In response to a question,
28 II RUT AR answered that she was driving a white Mercedes. SBPA Bak-Sklener asked

                                                8
        Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.10 Page 10 of 13




 1 II RUT AR to come into the station to claim her belongings, since it sounded like she was
 211 close to the station. RUTAR stated she did not want to get in trouble and hung up. SBPA
 3 II Bak-Sklener attempted to call RUTAR a second time but her telephone was turned off.
 4 II      20.         SBPA Bak-Sklener put out a request via DHS radio for all agents to be on
 5 II the lookout for RUTAR's car.
 6         21.         BPA Jorge Medina heard the look-out and recognized the description of
 7 II the vehicle, because he had run records checks on a vehicle matching that description a
 8 II couple of days before in relation to another potential smuggling event. Agent Medina
 9 II relayed the exact vehicle information, a white Mercedes SUV, bearing CA plate 8GGB847,
10 II via DHS radio.
11         22.         A couple of hours before rece1vmg SBPA Bak-Sklener's radio
1211 transmission, BPA Frederick was informed by El Centro Sector Border Patrol Agents that
13 II the white Mercedes SUV (CA 8GGB847) was observed at a motel in El Centro, California,
14 II that is commonly used by aliens smugglers to stash illegal aliens.
15 II      23.         At approximately 1:50 p.m. on that same day, BPA Robert Frederick
16 II located the white Mercedes SUV and followed it along Highway 94 taking the same
17 II irregular traffic pattern that the U-Haul and Ford SUV took. He requested that a marked
18 II vehicle conduct a vehicle stop. SBPA Jorge Franco, who was driving a marked Border
19 II Patrol vehicle and was in full rough duty Border Patrol uniform conducted that vehicle stop
20 II and placed RUTAR under arrest for violation of Title 8 United States Code 1324 -
21 II Conspiracy to commit alien smuggling at approximately 2:10 p.m.
22         24.         During an inventory search of the white Mercedes SUV post-arrest, BP A
23 Bak-Sklener found a black notebook with the words "Master Plan" written on the outside.
24 A search of the notebook revealed the name "Oswaldo Hernandez" written on one of the
25 pages along with the date of birth, "09/10/94." (The name of the driver of White SUV was
26 II Osvaldo HERNANDEZ with a date of birth of September 10, 1994.)
27 II      25.   Agents also located nine phones in RUTAR's SUV. Agents showed all nine
28 II phones to the smuggled aliens to determine which phones belonged to the aliens and which

                                                 9
            Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.11 Page 11 of 13




 1 II one(s) belonged to RUTAR. Only VAZQUEZ identified a Black Samsung Galaxy Note 8
 211 (Seized as FP&F No. 2020565500001604) as his phone and provided the pass code to
 3 II access it. None of the other cell phones were identified by the material witnesses as being
 4 II their phone. The other eight phones are the Target Devices discussed above. As detailed
 5 II further in the Methodology section below, Border Patrol will search the Target Devices to
 611 determine which one or ones of these phones belong to RUTAR. Once RUTAR's phone
 7 II or phones is/are identified amongst the Target Devices, Border Patrol personnel will
 8 II search that phone(s) for items responsive to Attachment B. 2
 9 II          26.       RUT AR was transported to the Campo Station along with all her
1O II belongings for processing.
11 II          27.   In my training and experience, alien smugglers and transporters are involved
12 II in the planning and coordination of alien smuggling event in the days and weeks prior to
13 II an event, especially in a situation such as this one, which required coordination amongst
14 II multiple drivers, pick-ups and drop-offs in multiple locations, reserving a hotel room and
15 II renting a U-Haul. Co-conspirators are also often unaware of a defendant's arrest and will
16 II continue to attempt to communicate with a defendant after their arrest to determine the
17 II whereabouts of the aliens. Accordingly, I request permission to search the Target Devices
18 II for data beginning from September 8, 2019 through October 10, 2019.
19                                           METHODOLOGY
20             28.       It is not possible to determine, merely by knowing the cellular telephone's
21 II make, model and serial number, the nature and types of services to which the device is
22 II subscribed and the nature of the data stored on the device. Cellular devices today can be
23 11 simple cellular telephones and text message devices, can include cameras, can serve as
24 II personal digital assistants and have functions such as calendars and full address books and
25 II can be mini-computers allowing for electronic mail services, web services and rudimentary
26 II word processing. An increasing number of cellular service providers now allow for their
27 II subscribers to access their device over the internet and remotely destroy all of the data
28   11 2 RUTAR invoked her right to counsel when interviewed and was not questioned as to which phone
        or phones were hers.
                                                      10
          Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.12 Page 12 of 13




 1 II contained on the device. For that reason, the device may only be powered in a secure
 2 II environment or, if possible, started in "flight mode" which disables access to the network.
 3 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 4 II equivalents and store information in volatile memory within the device or in memory cards
 5 II inserted into the device. Current technology provides some solutions for acquiring some of
 6 II the data stored in some cellular telephone models using forensic hardware and software.
 7 II Even if some of the stored information on the device may be acquired forensically, not all
 8 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 9 II data acquisition or that have potentially relevant data stored that is not subject to such
1O II acquisition, the examiner must inspect the device manually and record the process and the
11 II results using digital photography. This process is time and labor intensive and may take
12 II weeks or longer.
13 II        29.    Following the issuance of this warrant, a case agent familiar with the
14 II investigation will collect the subject cellular telephone and subject it to analysis. All
15 II forensic analysis of the data contained within the telephone and its memory cards will
16 II employ search protocols directed exclusively to the identification and extraction of data
17 II within the scope of this warrant.
18   11      3 0.   The personnel conducting identification and extraction of the data will first
19 II search the Target Devices to determine which one or ones appear to belong to RUTAR.
20 II Once the personnel has identified which Target Device(s) belong to RUTAR, they will
21 II search those Target Devices for items responsive to Attachment B.
22           31.    Based on the foregoing, identifying and extracting data subject to seizure
23 II pursuant to this warrant may require a range of data analysis techniques, including manual
24 II review, and, consequently, may take weeks or months. The personnel conducting the
25 II identification and extraction of data will complete the analysis within 90 days, absent
26 II further application to this court.
27 11                     PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
28           32.    Law enforcement has previously attempted to obtain the evidence sought by

                                                  11
            Case 3:19-mj-04516-LL Document 1 Filed 10/15/19 PageID.13 Page 13 of 13



 1 II this warrant through consent. Consent was not given.
 2                                            CONCLUSION
 3              31.     Based on the facts and information set forth above, there is probable cause
 411 to believe that a search of the Target Devices will yield evidence of ARREDONDO's,
 5 II RUTAR's and HERNANDEZ's violations of Title 8, United States Code, Sections 1324.
 6              32.   Because the Target Devices were seized at the time ofRUTAR' s arrests and
 7 II have been securely stored since that time, there is probable cause to believe that such
 8 II evidence continues to exist on the Target Devices.
 9              33.   Accordingly, I request that the Court issue warrants authorizing law
10 II enforcement to search the cell phones described in Attachments A-3 through A-8, and seize
11 II the items listed in Attachment Busing the above-described methodology.
12              I swear the foregoing is true and correct to the best of my knowledge and belief.
13
14
                                                     l~
15
                                                 Border Patrol Agent
16
17   11
          Subscribed and sworn to before me this    Cf"    day of October, 2019.

18
19
20
21
22
23
24
25
26
27
28

                                                    12
